

Exhibit 10.2















LONG TERM INCENTIVE AWARD AGREEMENT




DATE


In consideration of your service with Lantronix, Inc., a Delaware corporation
(the “Company), this Agreement is entered into by and between the Company and
[EMPLOYEE NAME] (the “Grantee” or “Employee”) pursuant to the terms of this Long
Term Incentive Award Agreement and Exhibit A attached hereto (collectively the
“Agreement”).


This Agreement is the entire agreement between the Company and Grantee regarding
the subject matter of this Agreement and supersedes and replaces any prior or
existing discussions, negotiations, or agreements between the Grantee and the
Company regarding any tenure based incentive plan or future stock option
incentive plan; not to include the Lantronix Performance Award Agreement dated
September 26, 2008.


1.
Eligibility.  The Long Term Incentive (as defined below) is designed to provide
time-based incentive compensation for all eligible employees.  The Compensation
Committee of the Company’s Board of Directors (the “Committee”) has the sole
authority to determine eligibility to receive a Long Term Incentive
Award.  Grantees are selected by the Committee to receive a Long Term Incentive
Award.  In order to be eligible to receive any  portion of the Long Term
Incentive Award, Grantee must satisfy all of the following:



 
(a)
Grantee must have been employed by the Company, or any subsidiary of the
Company, prior to September 1, 2008;



 
(b)
Grantee must have a satisfactory fiscal year-end performance rating; and



 
(c)
Grantee must be employed by the Company, or any subsidiary of the Company, as of
September of each year to receive the then vested portion of the Long Term
Incentive Award.



2.
Long Term Incentive Award.  By this Agreement, you are hereby granted an award
with respect to [   ] shares of Company Restricted Stock.  The Long Term
Incentive award, issued in the form of restricted stock, will vest over a
four-year period, and is based on your job grade level, base salary at the time
of grant, and your date of service with Lantronix.   Incentive Plan awards will
vest in September of each year.



3.
Conditions to Receipt of Long Term Incentive Award.  The Employee must have been
actively employed during the twelve (12) month period preceding the annual
vesting dates, and must continue in active employment status through September
of each year, in accordance with the  time-based vesting schedule contained in
Exhibit A.  The Committee and Board of Directors shall have the exclusive and
final discretionary authority to issue the award.


 

--------------------------------------------------------------------------------

 



 
(a)
Long Term Incentive Awards granted under the Agreement will be made through the
issuance of Company Restricted Stock (the “Long Term Incentive Award”).  Upon
meeting the aforementioned time-based restrictions,  the Company Restricted
Stock will vest and be awarded  through the grant of Stock Purchase Rights with
a per share purchase price equal to the par value of a share of Company Common
Stock and deemed paid through the provision of services, under the Company’s
2000 Stock Plan, which is incorporated herein by reference.  A copy of the
prospectus for the Stock Plan is attached hereto.



 
(b)
The award will vest as shown on Exhibit A, based on Employee’s job grade level,
base salary, and date of service with the company.



4.
Tax Obligations.  As a condition of the granting of the Performance Award, the
Grantee agrees that the Company may withhold a number of the shares subject to
the Long Term Incentive Award to meet tax withholding obligations, as may be
necessary to discharge the Company’s obligations with respect to any tax,
assessment, or other governmental charge imposed on property or income received
by the Grantee pursuant to this Agreement and the Long Term Incentive Award.



5.
No Assignment.  This Agreement, and the benefits provided hereunder, may not be
assigned by the Grantee by operation of law or otherwise.



6.
Governing Law.  This Agreement and the legal relations between the parties shall
be governed and construed in accordance with the internal laws of the State of
Delaware, without effect to the conflicts of laws principles thereof.



7.
Key Definitions



 
(a)
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended.



 
(b)
“Restricted Stock” means a right to receive Lantronix Stock Purchase Rights on a
specified future vesting date, after the conditions to the restriction have been
met.





8.
Notices.  Any notice required or permitted under this Agreement shall be deemed
given when delivered personally, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee at the last
address specified in Grantee’s employment records, or such other address as the
Grantee may designate in writing to the Company.



9.
Amendments.  This Agreement may be terminated, amended or modified at any time
by an instrument in writing from the Company, in its sole discretion.  The
Company reserves the right to administer, modify, or terminate the Agreement
with or without notice.


 
- 2 -

--------------------------------------------------------------------------------

 



10.
Authority.  Except as otherwise set forth in this Agreement, the Committee shall
administer the Agreement and shall have the exclusive and final discretionary
authority and power to determine employee eligibility to participate and receive
payment under this Agreement, to determine the amount of payment under this
Agreement, to construe terms and provisions of this Agreement, and to exercise
all other powers specified in this Agreement or which may be implied from the
provisions of this Agreement.  The Committee also reserves the right, it its
sole discretion, to determine individual Grantee eligibility under this
Agreement.



The Committee has the authority, in its discretion to amend and rescind any of
this Agreement’s terms or provisions, terminate this Agreement, and to make all
determinations necessary for the administration of this Agreement.


11.
Employment At-Will.  The employment of all employees of the Company, or any
subsidiary of the Company, is terminable at any time by either party, with or
without cause being shown or advance notice by either party.  The Plans and this
Agreement shall not be construed to create a contract of employment for a
specified period of time between the Company and any Grantee.



12.
Rights as a Stockholder.  The Grantee shall have no rights as a stockholder of
the Company with respect to any share of  Restricted Stock of the Company
underlying or relating to any Long Term Incentive Award until the issuance of a
stock certificate to the Grantee in respect of such Long Term Incentive Award.



13.
Headings.  The headings in the Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof nor to affect the meaning
thereof.



14.
Severability.  The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision hereof, which will remain in full force and effect.



IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.




Lantronix, Inc.


By:_______________________________
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT A










 

 
 
 
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------